IN BANC.
APPEAL DISMISSED.
Plaintiff moves to expunge the bill of exceptions. The cause was tried in Tillamook
Validity of rule of court in contravention of common law or statute, see notes in 19 Ann. Cas. 801; Ann. Cas. 1914B, 1185. See, also, 7 R.C.L. 1024. *Page 689 
County, and resulted in a verdict and judgment for defendant. On motion of plaintiff the judgment was set aside and a new trial granted. The order granting the new trial was rendered on December 10, 1926, and defendant appealed therefrom. No application for an extension of time in which to prepare and tender a bill of exceptions was made until January 22d, at which time an order was made by the trial court extending the time to February 28th, and the bill of exceptions was tendered on February 26th and settled and signed March 12th and filed in this court March 17, 1927. The bill of exceptions contains no statement that it was tendered within the time limited, and it is admitted that no order extending the time was made prior to January 22d.
The rules of the trial court providing for the time in which a bill of exceptions must be tendered have been certified to this court by the clerk of that court and have been made a part of the record here. Rule 16 of that court provides:
"Parties seeking bills of exceptions must prepare their proposed bill and serve a copy of same on the opposing counsel, and present and lodge the original thereof to and with the Judge of this Court within twenty days after the entry of judgment, at any place where the Judge may then be found in the Judicial District, but in no instance file the same with the Clerk of the Court, * * and all bills of exceptions must be presented and lodged within the time in this rule specified and all objections, amendments and changes shall be presented and lodged thereto within the times specified in this rule, unless for good reason the court or judge, before the times specified in this rule, expire, grants an extension of time, which shall be done only by an order in writing, signed by the *Page 690 
judge, extending the time, or made by the judge in open court, and entered in the minutes of the judge."
This rule is mandatory in terms and leaves no discretion in the trial judge where the rule has not been complied with and is as binding upon the court as on the parties to the action.
It may well be doubted whether a court has the power to promulgate a rule so inflexible as to wholly deprive the court of the power to exercise a sound judicial discretion in a case where the failure to exercise such discretion may result in depriving a litigant of a legal right which may be lost without any fault or neglect upon his part. But there are no such circumstances shown in this case, although there is nothing in the record to show that appellant was aware of the existence of any such rule. Under the circumstances appearing upon the record, there is nothing to show that the enforcement of this rule is unreasonable or will deprive the appellant, without any fault upon his part, of his right to have the bill of exceptions certified to. For that reason we express no opinion as to the reasonableness of the rule. Such a rule, if directory, is essential for the orderly conduct of the business of the court, and there may be circumstances where the rule should be mandatory. Rules of court, however, must not be arbitrary or unreasonable, and they must not contravene any constitutional or statutory provision or any principle of general law: Coyote G.  S.M. Co. v. Ruble etal., 9 Or. 121. The facts of this case bring it fairly within the doctrine announced in Oxman v. Baker Co., 115 Or. 436
(234 P. 799, 236 P. 1040), and is controlled by that decision. *Page 691 
As stated, the bill of exceptions itself, although allowed and settled by the trial court, contains no assertion that it was tendered within the time provided for in the rule, and it affirmatively appearing from the record that no extension of time was granted within the time prescribed by the rule, the motion to expunge the bill of exceptions must be sustained, and since this appeal is from an order setting aside a judgment and no reviewable question can arise without a bill of exceptions, respondent's motion to dismiss the appeal must also be sustained.
APPEAL DISMISSED.
 *Page 1